                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 28, 2019
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

ROBERTO BAEZ CRUZ, JR.,                        §
TDCJ # 02183125,                               §
                                               §
        Plaintiff,                             §
                                               §
VS.                                            §   CIVIL ACTION NO. 3:19-117
                                               §
WILLIAM STEPHENS, et al.,                      §
                                               §
        Defendants.                            §

                                         ORDER

       On March 20, 2019, state inmate Roberto Baez Cruz, Jr., filed a civil rights

complaint in the Western District of Texas. The complaint was transferred to this Court

on March 26, 2109 (Dkt. 4). On April 1, 2019, the Clerk sent Plaintiff a notice of

deficient pleading instructing him to (1) either pay the filing fee of $400 or submit an

application to proceed in forma pauperis and (2) to submit an amended complaint on the

Court’s form (Dkt. 6). The notice warned Plaintiff that failure to comply within thirty

days could lead to dismissal under Federal Rule of Civil Procedure 41(b).     The Clerk

supplied Plaintiff with the necessary forms.

       Plaintiff’s deadline for compliance was May 1, 2019. To date, Plaintiff has not

submitted the filing fee, an in forma pauperis application, or a form complaint. Under

the inherent powers necessarily vested in a district court to manage its own affairs, the

Court determines that dismissal for want of prosecution is appropriate. See FED. R. CIV.

P. 41(b); Gates v. Strain, 885 F.3d 874 (5th Cir. 2018); Nottingham v. Warden, Bill



1/2
Clements Unit, 837 F.3d 438, 440–41 (5th Cir. 2016) (a district court may dismiss an

action sua sponte for failure to prosecute an action or to comply with court orders).

       The Court ORDERS that this case is DISMISSED without prejudice.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, this 28th day of May, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




2/2
